





Exhibit 10.3




Name:

________________________

No. of Options: _________________




ION NETWORKS, INC.

NONQUALIFIED STOCK OPTION AGREEMENT




This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made this ______
day of ______________, 20___ (the “Award Date”) between ION NETWORKS, INC., a
Delaware corporation (the “Company”) and ___________________ (the
“Participant”).  Capitalized terms used in this Agreement but not defined upon
their first usage shall have the meanings ascribed to them in the Company’s 2006
Stock Incentive Plan, as it may be amended from time to time (the “Plan”).




1.

Grant of Option.  The Company hereby grants to the Participant the right and
option (the “Option”) to purchase _____ shares of the Company’s common stock,
par value $0.001 per share (the “Shares”) at a price of $[no less than the Fair
Market Value of a Share on the Award Date] per share (the “Exercise Price”)
pursuant to the Plan, subject to the terms and conditions of the Plan and this
Agreement.  The Option shall expire on ______________________ (the “Expiration
Date”).




2.

Type of Option.  This Option will not be treated by the Company as an “incentive
stock option” as defined in Section 422 of the Internal Revenue Code of 1986, as
amended.  




3.

Incorporation by Reference of the Plan.  The Plan is hereby incorporated by
reference into this Agreement.  The Participant hereby acknowledges receipt of a
copy of the Plan and represents and warrants to the Company that the Participant
has read and understands the terms and conditions of the Plan.  The execution of
this Agreement by the Participant constitutes the Participant’s acceptance of
and agreement to the terms and conditions of the Plan and this Agreement.




4.

Vesting of Option.  Unless the Administrator provides for earlier vesting, the
Option shall vest in accordance with the following schedule:




Percentage of Options

Scheduled Vesting Date




________________

____ immediately

________________

____ anniversary of Award Date

________________

____ anniversary of Award Date




5.

Exercise.  The Participant may exercise some or all of the Option by delivering
to the Company a completed notice of exercise in the form attached to this
Agreement, together with payment in full of the aggregate Exercise Price.




















6.

Form of Payment.   Payment of the aggregate Exercise Price may be made in one of
the following methods, or any combination thereof, subject to the terms and
conditions of the Plan:




(a)

Cash, certified or bank cashier’s check.




(b)

Promissory note of the Participant with such recourse, interest, security and
redemption provisions as the Administrator deems as appropriate.




(c)

Shares of the Company’s common stock duly endorsed for transfer to the Company
with signature guaranteed, which may be (i) shares which were received by the
Participant upon exercise of one or more incentive stock options, but only if
such shares had been held by the Participant for a least the greater of (A) two
years from the date the incentive stock options were granted or (B) one year
after the transfer of shares to the Participant, (ii) shares which were received
by the Participant upon exercise of one or more nonqualified stock options, but
only if such shares had been held by the Participant for at least six months, or
(iii) shares which were received by the Participant upon the vesting of one or
more shares of restricted stock of the Company, but only if and to the extent
that such shares had been held by the Participant for at least six months after
vesting and only to the extent that the exercise of the Option would not result
in an accounting compensation charge with respect to the shares used to pay the
Exercise Price (unless otherwise determined by the Administrator).




7.

Effect of Termination of Employment.  




(a)

Termination of Employment Upon Death, Disability or Retirement.  Upon
termination of the Participant’s employment with the Company or its subsidiaries
or affiliates by reason of death or Disability [or retirement at or after age
____], all unvested Options shall become fully vested and exercisable, and may
be exercised by the Participant, the Participant’s estate, beneficiary, or
representative, as the case may be, for a period of three months after the date
of termination of service or until the Expiration Date, whichever is shorter.




(b)

Termination of Employment For Other Reasons.  Upon termination of the
Participant’s employment with the Company or its subsidiaries or affiliates
prior to the Expiration Date for any reason other than death or Disability [or
retirement], all unvested Options shall expire and terminate upon the date of
termination of service.




8.

No Stockholder Rights.  The Participant shall not have any rights as a
stockholder of the Company with respect to any Shares which may be purchased by
exercise of this Option unless and until the Option is duly and fully exercised.




9.

Limits on Transferability.  The Option shall not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, other than by will or the laws
of descent and distribution, or as otherwise permitted by the Administrator.




10.

Tax Withholding Obligations.  In order to satisfy any withholding or similar tax
requirements relating to the Options, the Company has the right to deduct or
withhold from any





2













payroll or other payment to a Participant, or require the Participant to remit
to the Company, an appropriate payment or other provision, which may include the
withholding of Shares.




11.

Change in Control.  Upon a Corporate Transaction or Change in Control, all
non-forfeited unvested awards shall become fully vested, subject to compliance
with legal and other requirements.




12.

Trading Black Out Policies.  The Participant agrees to abide by all trading
“black out” policies established from time to time by the Company.




13.

No Employment Rights.  Nothing in this Agreement will confer upon the
Participant any right to continued employment with the Company or its
subsidiaries or affiliates or affect the right of the Company to terminate the
employment of the Participant at any time for any reason.




14.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of laws, and applicable provisions of federal law.




IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.




ION NETWORKS, INC.










By:

________________________________

[Name]

Member of the Administrator







PARTICIPANT:










______________________________________

[NAME]








3













NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION




Date: _____________________




ION Networks, Inc.

120 Corporate Boulevard

South Plainfield, New Jersey 07080

Attention:  Secretary




Re:

ION Networks, Inc. (the “Company”) 2006 Stock Incentive Plan







I hereby exercise the option (“Option”) granted pursuant to the attached
Nonqualified Stock Option Agreement (the “Agreement”) to acquire ____ shares of
the Company’s common stock (the “Shares”) at the exercise price of $____ per
share, for an aggregate exercise price of $_______.




My enclosed form of payment is (check any that apply):




_____

cash in the amount of $______.




_____

certified or bank cashier’s check in the amount of $_____.




_____

promissory note of the Participant in the principal amount of $______, on such
terms and conditions as have been agreed upon by the Administrator.




_____

by surrender of shares of the Company’s common stock with a value of $_____
represented by certificate number_____, duly endorsed for transfer to the
Company with signature guaranteed, which may be (i) shares which were received
by the Participant upon exercise of one or more incentive stock options, but
only if such shares had been held by the Participant for a least the greater of
(A) two years from the date the incentive stock options were granted or (B) one
year after the transfer of shares to the Participant, (ii) shares which were
received by the Participant upon exercise of one or more nonqualified stock
options, but only if such shares had been held by the Participant for at least
six months, or (iii) shares which were received by the Participant upon the
vesting of one or more shares of restricted stock of the Company, but only if
and to the extent that such shares had been held by the Participant for at least
six months after vesting and only to the extent that the exercise of the Option
would not result in an accounting compensation charge with respect to the shares
used to pay the exercise price (unless otherwise determined by the
Administrator).




As a condition to this Option exercise, I hereby agree to satisfy all applicable
federal, state and local income and employment tax withholding obligations
associated with this Option exercise, and herewith deliver to the Company the
full amount of such obligations (or have made arrangements acceptable to the
Company to satisfy such obligations).  








4













Please make a notation on the Agreement to evidence the exercise of the Option
as set forth in this Notice and return the Agreement, if any Options remain
thereunder, along with a certificate representing the Shares to me at the
address below:




________________________________

Name:




________________________________




________________________________




(PRINT ADDRESS)





5





